


Exhibit 10.17

 

[g19242ksi001.jpg]

 





Michael P. Connors

Chairman and

Chief Executive Officer

 

Personal & Confidential

 

June 21, 2010 (revised)

 

Harry Somerdyk

381 Sturges Ridge Road

Wilton, CT.  06897

 

Dear Harry:

 

As we have discussed for the past several months, we believe that your
background in talent leadership, development, board work, marketing,
communications and brand development at Spencer Stuart, McGraw Hill, Fortune and
your entrepreneurial business ventures is a terrific combination to help us
build ISG into a billion dollar valued company.

 

Accordingly, I am pleased to formally extend the following offer of employment
to you subject to the following terms:

 

Title and Reporting Relationship:

 

Your title will be Chief Human Resources and Communications Officer, reporting
directly to me as Chairman and Chief Executive Officer.  In addition, you will
be named as a member of our Executive Board (the operating board of the
company).  You will be based at the company’s headquarters location in Stamford,
Connecticut.

 

Base Salary:

 

Thru December 31, 2011, your annualized base salary will be $300,000. You will
be reviewed with other key officers by our Board of Directors for adjustments
again after that time.

 

Annual Incentive Plan Bonus:

 

You will be eligible to participate in the company’s Annual Incentive Plan
(“AIP”). Your 2011 AIP target bonus will be $150,000.

 

Equity Participation:

 

The company will provide you with an initial grant of up to 75,000 Restricted
Stock Units.  Shares of the initial grant will vest ratably over four years on
the anniversary of your grant date. The total amount of the initial grant will
equal the number of shares you agree to purchase (up to 75,000 ISG shares) in
the open market during the appropriate “window periods” for company officers.
You will agree to hold the ISG shares purchased in the open market during your
tenure at ISG as an officer of the firm.

 

Employee Benefits

 

Your employee benefits, subject to change, include health, life, AD&D, vision,
short term disability, long term disability, flexible spending account, a
(401(k)/Profit Sharing Plan where we contribute 3% of your salary up to an
established maximum on an annual basis and Paid Time Off (PTO) of four weeks
annually beginning in 2011; (description of benefits attached).

 

Information Services Group, Inc.

 

t: 203 517 3100

Two Stamford Plaza

 

f: 203 517 3199

281 Tresser Boulevard, Stamford, CT 06901

 

www.informationsg.com

 

--------------------------------------------------------------------------------


 

Start Date:

 

Your start date will be October 1, 2010.  As we also discussed, you will plan to
be in Houston the week of August 30th; and in Leesburg, VA. for our GLC and
Executive Board meetings September 12-15.

 

Background Check

 

As is our standard operating procedure, this offer is contingent upon receipt of
information satisfactory to ISG, in its sole discretion, in response to a
background & verification check of your background.  Once open to do so, I will
have Martha Preston contact you to complete this work ahead of your start date.

 

Ownership of Work Product; Confidentiality and Conflict of Interest; Other
Matters

 

Ownership of Work Product

 

a)                                     Any and all inventions, discoveries,
improvements, or creations which you may conceive or make during the course of
employment directly connected with ISG’s business (collectively “Creations”)
shall be the sole and exclusive property of ISG.  Unless otherwise agreed upon
in writing with regard to a specific project or work, you agree that all
copyrightable works created by you during your employment under ISG’s direction
or in connection with ISG’s business are “works made for hire” and shall be the
sole and complete property of ISG and that any and all copyrights to such works
shall belong to ISG.  To the extent such works are not deemed to be “works made
for hire,” you hereby assign all proprietary rights, including copyright, in
these works to ISG without further compensation.

 

b)                                     You further agree to (a) disclose
promptly to ISG all such Creations which the you have made or may make solely,
jointly, or commonly with others (b) assign all such Creations to ISG, and
(c) execute and sign any and all applications, assignments, or other instruments
which ISG may deem necessary in order to enable it, at its expense, to apply
for, prosecute, and obtain copyrights, patents or other proprietary rights in
the United States and foreign countries or in order to transfer to ISG all
right, title, and interest in said Creations.

 

Confidentiality and Conflict of Interest; Other Matters

 

c)                                      ISG is sometimes required to sign
non-disclosure or confidentially agreements with our clients. You are
responsible for reading, understanding and adhering to these agreements. You are
also responsible for avoiding any actual or perceived conflicts of interest. If
you have any questions, these should be referred to our General Counsel or his
designee.

 

d)                                     You will also need to sign and abide by
the attached Confidentiality, Non-Disclosure and Non-Solicitation Agreement.

 

e)                                      Either party may terminate this
Agreement at any time with or without cause.  The obligations contained in the
attached Confidentiality, Non-Disclosure and Non-Solicitation Agreement shall
survive the termination of employment.

 

2

--------------------------------------------------------------------------------


 

Harry, I am very excited to have you part of our executive team. You will bring
a great new dimension to the ISG and TPI team and I am confident you will add
great value to our future acquisitions as well. This is a very “hands-on”
executive team so come prepared!

 

Please sign and return a copy of this letter. We look forward to you joining the
team.

 

Sincerely,

 

[g19242ksi002.jpg]

 

 

 

 

 

 

I hereby agree to be bound by the above arrangements:

 

 

 

 

 

Accepted and Agreed: 

 

 

 

Harry Somerdyk

 

 

 

 

Date: 

 

 

3

--------------------------------------------------------------------------------
